In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3099

GILBERT APONTE,
                                                  Plaintiff‐Appellant,

                                  v.


CITY OF CHICAGO and JOHN ADREANI,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
             No. 09 C 8082 — John W. Darrah, Judge. 


      ARGUED JULY 10, 2013 — DECIDED AUGUST 29, 2013


   Before BAUER, TINDER, and HAMILTON, Circuit Judges.

    TINDER, Circuit Judge. The issue in this appeal is whether
plaintiff Gilbert Aponte should receive attorney’s fees in this
civil‐rights  suit.  Aponte  sued  four  Chicago  police  officers,
seeking  over  $100,000  in  damages,  but  a  jury  awarded  him
only $100 against just one defendant. Aponte then requested
attorney’s  fees  of  over  $100,000,  which  the  district  court
denied. He appeals that decision, arguing that the district court
2                                                       No. 12‐3099

applied  the  wrong  legal  test  to  determine  his  eligibility  for
attorney’s fees. Because the court applied a permissible test in
evaluating the fee request, we affirm the judgment.
                            I. Background
     Aponte  sued  Sergeant  Donald  DeVito  and  Officers  John
Adreani,  Henry  Via,  and  Kimberly  Valenti  under  42  U.S.C.
§ 1983 for a search in violation of the Fourth Amendment. He
brought  eight  claims:  one  against  each  of  the  officers  for
unreasonably  executing  a  warrant,  and  one  against  each  of
them for failing to prevent an unreasonable search. (He also
brought a state‐law claim for indemnification against the City
of Chicago. See 745 ILCS 10/9‐102.) After more than two years
of  pretrial  litigation,  a  three‐day  jury  trial  was  held.  The
evidence at trial showed that the circuit court of Cook County,
Illinois, had issued a warrant to the officers to search Aponte’s
home for cocaine, drug paraphernalia, money, records detail‐
ing illegal drug transactions, or “any other instrumentalities”
that could be used for a drug offense. Nine police officers plus
a canine unit performed the search. Aponte contended that the
officers  significantly  damaged  his  property  while  they
searched his home. The officers, he elaborated, ripped open his
mattress, sofa, and chair seats with a knife, broke his bedroom
sets, dining set, and television, and threw his clothes onto the
floor.  His  landlord,  who  owned  all  the  home’s  furnishings,
spent $9,462.56 refurnishing it, and Aponte contended that he
reimbursed her. 
   At the end of the trial, the jury was instructed to consider
awarding compensatory and punitive damages if it found any
defendant  liable.  Compensatory  damages  were  defined  as
No. 12‐3099                                                          3

“[d]amages  for  the  loss  of  and/or  damages  to  Plaintiff’s
personal property; [d]amages for Plaintiff’s suffering, mental
anguish, emotional distress, humiliation and embarrassment.”
The  jury  was  also  instructed  that  if  they  “find  in  favor  of
Plaintiff but find that Plaintiff has failed to prove compensa‐
tory  damages,  you  must  return  a  verdict  for  Plaintiff  in  the
amount  of  one  dollar  ($1.00),”  a  figure  we  often  refer  to  as
“nominal” damages, see Carey v. Piphus, 435 U.S. 247 (1978),
but  that  term  was  not  mentioned  in  the  instructions.  The
verdict  form,  however,  allotted  the  jury  only  two  places  to
record any damages awarded: one labeled “Total Compensa‐
tory  Damages”  and  one  labeled  “Total  Punitive  Damages.”
There was no space identified for the “one dollar” verdict in
favor of the Plaintiff to be awarded if compensatory damages
were not proved. 
    Aponte’s counsel urged the jury to award him $25,000 in
compensatory  damages  ($10,000  for  property  damages  and
$15,000  for  emotional  damages)  and  $100,000  in  punitive
damages ($25,000 from each individual defendant). The jury
found for Aponte on one claim against only one defendant,
Adreani, and it awarded Aponte $100, which it recorded in the
space  designated  for  “compensatory  damages.”  (Punitive
damages were not awarded.) Aponte moved the district court
to amend the judgment for indemnification against the City of
Chicago, see FED. R. CIV. P. 59(e), which the court granted. 
   Aponte moved for attorney’s fees under 42 U.S.C. § 1988,
which empowers courts to award attorney’s fees as part of the
costs to the “prevailing party” of a § 1983 lawsuit. He sought
$116,437.50 for the 450 hours that his counsel spent working on
the  case.  Aponte  argued  that,  because  he  had  successfully
4                                                         No. 12‐3099

litigated  his  constitutional  claim  against  Adreani,  he  was  a
prevailing party and thus entitled to recover a reasonable fee.
Aponte anticipated that the defendants would respond that his
recovery was merely nominal and therefore unworthy of a fee
award. He answered that the jury must have concluded that he
had suffered actual, compensatory damages because it implic‐
itly  rejected  the  instruction  to  award  only  $1  if  it  found  no
compensatory damages, and, he argued,  a more‐than‐nominal
recovery deserves a fee award.
    The defendants contested that Aponte is a prevailing party
under § 1988, but argued—as anticipated—that even if he is,
the court should significantly reduce or eliminate any award
of  attorney’s  fees.  The  defendants  explained  that  because
Aponte  was,  at  best,  a  prevailing  party  who  received  only
minimal  damages,  an  award  of  no  fees  was  appropriate.
See Farrar v. Hobby, 506 U.S. 103 (1992). The court should not,
they  insisted,  calculate  a  lodestar  of  a  reasonable  fee  times
reasonable hours, the methodology from Hensley v. Eckerhart,
461 U.S. 424, 433–37 (1983), for conventional prevailing parties.
    Farrar v. Hobby holds that plaintiffs who bring § 1983 claims
and win only “nominal” damages are still “prevailing parties”
under § 1988 and thus eligible to receive reasonable attorney’s
fees. See Farrar, 506 U.S. at 113. But a reasonable attorney’s fee
for a nominal victor is usually zero. Id. at 115. In a concurring
opinion, Justice O’Connor elaborated on how a court should
calculate a reasonable fee once it has decided that the plaintiff
achieved  a  mere  “technical  or  de  minimis”  victory.  See  id.  at
120–22 (O’Connor, J., concurring). A reasonable fee for a de
minimis  victory,  she  wrote,  should  reflect  (1)  the  difference
between  the  amount  recovered  and  the  damages  sought,
No. 12‐3099                                                          5

(2) the significance of the issue on which the plaintiff prevailed
relative  to  the  issues  litigated,  and  (3)  whether  the  case
accomplished  some  public  goal.  See  id.  at  121–22.  If  a  court
decides that the victory is minimal, it should not calculate the
traditional  lodestar.  See  id.  at  117.  This  court  has  followed
Justice O’Connor’s three‐factor elaboration when assessing fee
awards to trifling victories. See Hyde v. Small, 123 F.3d 583, 585
(7th Cir. 1997); Simpson v. Sheahan, 104 F.3d 998, 1001 (7th Cir.
1997); Maul v. Constan, 23 F.3d 143, 145–47 (7th Cir. 1994).
    The  district  court  concluded  that,  although  Aponte  is  a
prevailing party, he should receive no attorney’s fees. Farrar is
appropriately  applied  in  cases  like  this  one,  the  court  con‐
cluded,  because  the  damages  awarded  were  “minimal  in
relation to the amount of damages sought.” Applying Farrar’s
three  factors,  the  court  concluded  that  (1)  Aponte’s  0.4%
success rate ($100 in damages ÷ $25,000 requested = 0.4%) was
insignificant; (2) Aponte lost seven of his eight Fourth Amend‐
ment claims and three of four defendants were victorious; and
(3) his victory merely vindicated his own personal rights. 
                              II. Analysis
   On appeal Aponte argues only one point: that the district
court legally erred by applying Farrar rather than Hensley to his
motion  for  attorney’s  fees.  He  does  not  argue  that,  if  Farrar
governs his motion, the district court applied its three factors
incorrectly.
       A. Technical, De Minimis, and Nominal Damages
  Aponte argues that Farrar applies only to cases of “nominal
damages” of $1 (which he contrasts with “technical” or “de
6                                                         No. 12‐3099

minimis” damages of more than $1). Citing our decisions in
Hyde v. Small, 123 F.3d 583, and Estate of Enoch ex rel. Enoch v.
Tienor,  570  F.3d  821  (7th  Cir.  2009),  Aponte  insists  that  this
narrow view is the approach we have consistently taken. He
explains  that  the  plaintiffs  in  those  cases  received  small
compensatory‐damage  awards  greater  than  $1,  like  he  did
here,  and  this  court  concluded  that  Farrar  did  not  apply  to
them. He also quotes Enoch, which says, “In cases in which the
recovery is not merely nominal …  the Farrar analysis  is not
relevant.” Enoch, 570 F.3d at 823. 
    But Aponte misreads those cases. First of all, we have on
several occasions explained that Farrar can apply to cases, like
Aponte’s, where the plaintiff received a monetary award that
is  more  than  a  nominal  $1  but  “minimal”  relative  to  the
amount sought. See Cole v. Wodziak, 169 F.3d 486, 487–88 (7th
Cir. 1999) (noting that district court may apply Farrar “[w]hen
recovery is low enough in relation to the demand”; recovery of
$4,500 was 6% of amount sought); Hyde, 123 F.3d at 585 (ruling
that Farrar can apply when plaintiff receives a small monetary
award (in that case, $500) greater than $1); Simpson, 104 F.3d at
1001–02 (affirming district court’s use of Farrar where plaintiff
sought $75,000 but jury awarded $140; remanding because fee
imposed was unreasonably high under Farrar’s three‐part test.
    Second, Aponte ignores how the facts of Hyde and Enoch
materially  differ  from  his  case.  In  Hyde,  a  jury  awarded  the
plaintiff  $500  in  compensatory  damages,  and  we  concluded
that because the plaintiff had not requested a specific sum of
money he was not “aiming high”and did not “fall far short” of
his requested relief. See Hyde, 123 F.3d at 585. Unlike the Hyde
plaintiff,  Aponte’s  recovery  of  only  0.4%  of  his  requested
No. 12‐3099                                                           7

compensation is reasonably considered quite “far short” of his
“high” goal of $25,000. (And this is without even considering
the $100,000 in punitive damages for which Aponte vigorously
but unsuccessfully pressed.) In Enoch, we concluded that Farrar
was not appropriate because the plaintiffs obtained $635,000,
an amount that was an objectively significant recovery even if
it was only about 6% of the  plaintiff’s $10 million objective.
See Enoch, 570 F.3d at 823. By contrast, Aponte’s recovery of
$100 is less than a scintilla of the damages awarded in Enoch.
These  cases  therefore  do  not  compel  disturbing  the  district
court’s decision to apply Farrar. 
    But even if, as Aponte contends, a jury award greater than
$1  should  be  considered  compensatory,  Farrar  still  may  be
appropriately  applied  because  we  do  not  think  the  logic  of
Farrar is confined to cases in which the plaintiff received no
more than $1. It is true that Farrar involved a plaintiff who won
just $1 in nominal damages after requesting $17 million. Farrar,
506 U.S. at  116  (O’Connor, J., concurring). Justice O’Connor
commented  “If  ever  there  was  a  plaintiff  who  deserved  no
attorney’s fee at all, that plaintiff is Joseph Farrar.” Id. But that
does  not  mean  that  only  for  plaintiffs  exactly  like  the  Farrar
plaintiff  does  Justice  O’Connor’s  analysis  apply.  Otherwise,
she would not have used the words “nominal,” “technical,”
and  “de  minimis”  interchangeably  in  her  analysis,  without
taking the more expedient route of simply using “$1ʺ as the
maximal  amount.  See  id.  at  117–23;  see  also  Cole,  169  F.3d  at
487–88 (recognizing that $1 is an example of a paltry award that
does not merit attorneys fees); Simpson, 104 F.3d at 1001 (noting
that  amount  and  nature  of  award  determine  whether  Farrar
applies).
8                                                         No. 12‐3099

     Because of the apparent uncertainty about the meaning of
the  terms  “nominal,”  “technical,”  or  “de  minimis”  in  the
context  of  damages  awards,  we  wish  to  add  some  further
clarity.  Justice  O’Connor  used  the  terms  interchangeably  in
Farrar,  and  we  cannot  see  how  any  of  these  terms  differ.
Whether we call an award nominal, technical, or de minimis,
no  specific  dollar  amount  can  be  assigned  to  these  kinds  of
trifling awards. Their meaning is contextual and will vary on
a  case‐by‐case  basis.  Our  earlier  decisions  provide  helpful
guidance on determining whether a monetary award is, in fact,
nominal or technical. Hyde instructs the district court, on the
one hand, to apply Farrar if the plaintiff was “aiming high and
fell  short,  [and]  in  the  process  inflict[ed]  heavy  costs  on  his
opponent and wast[ed] the time of the court,” and, on the other
hand, to use Hensley if “the case was simply a small claim and
was tried accordingly.” Hyde, 123 F.3d at 585. So in determin‐
ing whether an award should be analyzed under Farrar, district
courts should look at the entire litigation history, including the
number of victorious versus unsuccessful claims, the amount
of damages sought versus recovered,  time expended by the
parties, and judicial resources.  
                     B. Decision to Apply Farrar
    Turning  to  the  specifics  of  this  case,  the  parties  contest
which  standard  governs  our  review  of  the  district  court’s
decision  to  apply  Farrar,  i.e.,  its  threshold  decision  that
Aponte’s victory was “minimal in relation to the amount of
damages  sought.”  See  Simpson,  104  F.3d  at  1001.  As  Aponte
presses,  de  novo  review  is  typically  applied  when  a  party
challenges the district court’s choice to adopt a particular legal
test. See Jaffee v. Redmond, 142 F.3d 409, 412–13 (7th Cir. 1998)
No. 12‐3099                                                           9

(reviewing  de  novo  a  district  court’s  denial  of  fees  based
“solely [on] applying rules of law”). The defendants counter
that the threshold decision to apply Farrar is a mixed fact‐and‐
law‐based  inquiry,  and  just  as  the  discretionary  decision  to
grant  or  deny  attorneys’  fees  is  reviewed  for  an  abuse  of
discretion, so should the decision to apply Farrar. See Leffler v.
Meer, 60 F.3d 369, 372 (7th Cir. 1995). 
    The idea of abuse‐of‐discretion review has some support in
our  case  law.  We  identified  in  Hyde  the  case‐specific  details
(magnitude of victory relative to amount sought and resources
expended)  for  a  district  court  to  weigh  in  deciding  if  Farrar
governs  a  case.  See  Hyde,  123  F.3d  at  585.  In  general,  case‐
specific rulings that are “judgmental, managerial, or otherwise
discretionary,  rather  than  being  either  legal  or  factual,”  are
reviewed  for  an  abuse  of  discretion.  Thomas  v.  Gen.  Motors
Acceptance  Corp.,  288  F.3d  305,  308  (7th  Cir.  2002).  Thus,  the
decision  to  impose  a  sanction  on  a  plaintiff  is  a  “classic
judgmental  ruling” of judicial management, see Thomas, 288
F.3d  at  308,  because  a  judge  must  determine  if  a  plaintiff
needlessly  burdened  its  opponent  or  the  court,  see  Kunz  v.
DeFelice,  538  F.3d  667,  677  (7th  Cir.  2008);  Brandt  v.  Schal
Assocs., Inc., 960 F.2d 640, 646–47 (7th Cir. 1992). Likewise, the
comparison under Hyde of the size of an award to a case’s goals
and costs on the parties and the court  is a case‐specific and
management‐oriented inquiry that might be better reviewed
for  abuse  of  discretion.  See  Strange  v.  Monogram  Credit  Card
Bank of Ga., 129 F.3d 943, 945–46 (7th Cir. 1997) (reviewing for
abuse  of  discretion  argument  that  district  court  erred  by
straying from Hensley).
10                                                       No. 12‐3099

    But for now we need not decide which standard of review
governs because Aponte loses whether we review de novo or
for an abuse of discretion. We begin by examining the district
court’s  decision  for  abuse  of  discretion.  In  terms  of  Hyde’s
inquiry  into  whether  Aponte  was  “aiming  high  and  fell  far
short,” the district court reasonably concluded that his victory
was negligible. After pursuing four defendants during more
than  two  years  of  litigating  eight  constitutional  claims  on
which he requested $25,000 in property and emotional dam‐
ages, the jury valued his injury at only $100 against just one
defendant. This reasonably suggests that Aponte was “aiming
for the big bucks,” and his paltry recovery of only 0.4% of his
requested relief is, practically, more of a failure than a victory.
See Hyde, 123 F.3d at 584–85; see also Cole, 169 F.3d at 487–88
(concluding  that  recovery  of  $4,500  in  §  1983  suit,  though
“more  than  a  pittance,”  was  low  enough,  compared  to  re‐
quested  $75,000,  to  invoke  Farrar);  Simpson,  104  F.3d  998
(approving of district court’s choice to apply Farrar to § 1983
suit where plaintiff sought $75,000  and jury awarded $140).
Hyde also suggests that, in addition to comparing monetary
recovery to damages requested, the district court also assess
whether  court  resources  or  defense  costs  were  needlessly
exhausted. But neither the court nor the parties discuss these
factors, so in this case the decision to apply Farrar rests solely
on the “aim high, fall short” factor. On this factor, the decision
to apply Farrar appears reasonable.
   Aponte fares no better under de novo review. The district
court generously compared only the compensatory damages
Aponte received to the compensatory damages that he sought;
the  court  did  not  consider  that  he  also  asked  for  $25,000  in
No. 12‐3099                                                       11

punitive damages from Officer Adreani and received zero, or
that he asked for another $75,000 in punitive damages from the
three victorious defendants. Considering those amounts—as
we may, see Briggs v. Marshall, 93 F.3d 355, 358, 361 (7th Cir.
1996)  (considering  entire  damage  award  sought  against  all
defendants,  including  those  who  received  favorable  ver‐
dicts)—Farrar would properly apply because Aponte’s recov‐
ery is even more minimal in comparison to what he sought, a
barely noticeable 0.08% ($100 ÷ $125,000 = 0.08%).
     Aponte contends that, based on the jury instructions and
the  verdict  form,  the  award  of  $100  is  not  nominal,  and  so
Farrar should not apply under de novo review. The jury was
instructed  that  if  Aponte  failed  to  prove  compensatory
damages, it “must return a verdict” of $1. Aponte believes that
because the jury wrote “$100ʺ in the space for compensatory
damages, and because it presumably followed the instruction
to give only $1 if Aponte did not prove compensatory dam‐
ages, the jury therefore did not award nominal damages. Even
if  Aponte  is  correct,  we  have  already  explained  that  small
compensatory awards above $1 may nonetheless warrant the
Farrar test. 
    But Aponte’s premise that the jury intended to compensate
him, rather than accord him a mere nominal victory, is ques‐
tionable  for two reasons. First, as previously noted, the verdict
form contained no place to record anything other than com‐
pensatory or punitive damages; it essentially forced the jury to
award  either  compensatory  or  punitive  damages,  or  both,
without a place for listing a one‐dollar award if they found in
favor of Aponte but he failed to prove compensatory damages.
So Aponte’s inference from the verdict form about the jury’s
12                                                     No. 12‐3099

intent is unconvincing. Second, Aponte’s inference about the
jury’s  intent  also  ignores  the  inconsistency  between  his
evidence  of  the  cost  of  replacement  furniture  and  the  $100
award.  His  evidence,  a  receipt  listing  each  replacement
furnishing and corresponding purchase price, contains no item
or items that cost $100. If Aponte’s monetary award matched
any  of  the  prices  on  the  receipt,  we  might  have  been  more
inclined  to  conclude  that  the  $100‐award  was  designed  to
compensate  him  for  property  damages  resulting  from  the
search. None do, and so it would seem that, at best, the $100
was pegged on the jury’s assessment of Aponte’s “suffering,
mental anguish, emotional distress, humiliation and embar‐
rassment.” Nonetheless, it is still a very small award for such
harms, diluting the notion of compensation. 
    Last, Aponte argues that, by denying him attorneys’ fees,
the district court has rewarded the defendants for prolonging
an easily settled suit because they could have readily made an
offer of judgment to resolve his relatively small claim short of
trial. See FED.  R.  CIV.  P.  68; Payne v. Milwaukee Cnty., 288 F.3d
1021, 1024 (7th Cir. 2002). But Aponte ignores that he produced
in discovery early in the lawsuit the receipt for nearly $10,000,
the cost to him of replacing his furnishings damaged during
the search. This receipt alone tells us that he was not seeking a
modest award that the defendants could have readily settled,
but  rather  he  was  seeking  substantial  damages.  We  thus
conclude that the decision to apply Farrar was correct, regard‐
less of the standard of review.
No. 12‐3099                                                           13

                       C. Application of Farrar 
     Aponte does not argue that, if Farrar governs this case, the
district court unreasonably applied the three Farrar factors in
determining  the  amount  of  the  fee;  nonetheless,  we  briefly
address  whether  the  district  court  abused  its  discretion  in
ruling  that  under  Farrar  a  reasonable  fee  here  is  no  fee.
See  Briggs,  93  F.3d  at  361.  Those  three  factors,  articulated  in
Justice  O’Connor’s  concurrence,  are  the  difference  between
amounts sought and recovered, the significance of  the  legal
issue  on  which  the  plaintiff  prevailed  compared  to  those
litigated,  and  public  goal  achieved.  See  Farrar,  506  U.S.  at
121–22; Simpson, 104 F.3d at 1001. Of these three factors, the
sum‐awarded‐versus‐requested  (which  is  also  part  of  the
threshold  inquiry  into  whether  to  apply  Farrar)  is  the  most
important. See Simpson, 104 F.3d at 1001. As with the threshold
inquiry, the district court reasonably concluded that a recovery
of $100, just 0.4% of the compensation Aponte requested, is
trivial. The other two factors also justify no award because a
victory on just one of eight legal claims is not significant, and
the minimal money awarded reflected a mere personal victory
without  any  identifiable,  broader  import  to  the  public.
See Briggs, 93 F.3d at 361.
                             III. Conclusion
    The judgment of the district court is AFFIRMED.